Citation Nr: 1512076	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to a service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 30 percent evaluation for it, effective January 18, 2008.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, by rating action dated June 2010, assigned a 50 percent evaluation for PTSD, effective June 5, 2008.  When this case was previously before it in August 2012, the Board assigned a 50 percent rating for PTSD, effective January 18, 2008, and a 70 percent evaluation effective May 17, 2010.  

The Veteran appealed the Board's August 2012 determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated January 2013, granted a Joint Motion for Partial Remand (JMR).  It was specifically noted the Veteran did not appeal the 70 percent rating for PTSD, effective May 17, 2010.  

In a June 2013 decision, the Board denied entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 17, 2010.  The Veteran appealed the Board's decision to the Court.  The Court issued a Memorandum Decision in June 2014 vacating the Board's June 2013 decision and remanded the matter to the Board for it to provide an adequate statement of reasons and bases for its determination that the Veteran was not entitled to an initial disability rating higher than 50 percent for his PTSD, prior to May 17, 2010 when there was evidence of worsening symptoms prior to that date and for its determination that the Veteran's PTSD was manifested by infrequent suicidal ideation.  

As discussed in the remand portion of this decision, in an August 2012 decision, the Board found that the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) had been raised by the record.  This matter was remanded, but to date, there is no indication that the requested development has taken place.  As such, the issue is REMANDED once again to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Prior to May 17, 2010, the Veteran's service-connected PTSD was shown to have caused occupational and social impairment with reduced reliability and productivity, but not caused either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD, prior to May 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the PTSD prior to May 17, 2010, VA has met its duty to notify for these claims.  Service connection for this issue was granted in a June 2008 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, while the Veteran's claim has been appealed on several occasions, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2008 to 2009 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in 2008 and 2010 to obtain medical evidence as to the nature and severity of the PTSD.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to a Higher Initial Rating in excess of 50 percent for PTSD prior to May 17, 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.
As noted the Veteran's claim was received in January 2008, and this appeal is focused on whether the evidence of record establishes that a rating in excess of 50 percent is warranted earlier than May 17, 2010.

VA outpatient treatment records disclose the Veteran was seen in January 2008 and reported his mood had been more depressed the past few months.  He described poor sleep, and indicated he was lacking motivation, energy and interest.  He related his PTSD symptoms had been more pronounced with intrusive recollections, preoccupations and nightmares.  He denied suicidal ideation.  On mental status evaluation, the Veteran was depressed and withdrawn.  The dosage of his medication (Zoloft) was increased and Ambien was added for sleep.  The assessments were depression, moderate, PTSD and episodic alcohol abuse.  The following month, he was first seen by a licensed practical nurse.  On mental status evaluation, his grooming and hygiene were satisfactory, and his affect was brighter.  He was noted to be pleasant and cooperative.  He was alert and oriented.  When seen by a psychiatrist later that day, his mood was better and he had a more relaxed presentation in general.  The assessments were depression, improved and PTSD.  It was indicated his PTSD symptoms were less pronounced.

The Veteran was afforded a VA psychiatric examination in April 2008.  He asserted he had been fired from a job with a railroad for "wrecking a train" due to being intoxicated.  He also had worked for several heating and cooling companies, but said he did not get along with authorities, frequently missed work and was frequently intoxicated on the job.  He had run his own heating and cooling company for 20 years.  He had one assistant, with whom he got along well.  He stated that for many of the previous 20 years, he had frequent periods of low productivity because of being depressed and drinking alcohol.  The Veteran described his current marriage of two years, his fourth, as good.  He maintained he had limited social relationships outside his family, but said they were satisfactory.  He had infrequent contact with one son, and said the relationship was distant.  He kept in contact with three or four veterans, and socialized infrequently with a couple of neighbors and family friends.  He had occasions during which he became depressed and did not wish to socialize, and would isolate.  He had lost interest in some activities because he felt uncomfortable in crowds, loud places and open spaces.  He reportedly had quit all alcohol and marijuana approximately two years earlier.  

The Veteran reported he felt chronically depressed, had a history of suicidal ideation, though not currently, trouble sleeping and nightmares two to five times a month.  He also stated he experienced intrusive thoughts, had panic symptoms, flashbacks and paranoia.  He said at times he had fleeting homicidal thoughts, but never a plan or intention to carry out the thoughts.  The Veteran claimed that many of his psychiatric symptoms had decreased since he began treatment at the VA.  He said his depression was 4-5/10.  He denied losing time from work due to psychiatric symptoms and denied experiencing loss of productivity in the previous year to any significant degree.  He was managing his work sufficiently.

On mental status evaluation, the Veteran was dressed casually and maintained good eye contact.  His grooming was fair, and his hygiene good, with an overall fair appearance.  He appeared to have adequate energy, and was cooperative and interested.  His speech was of normal rate and rhythm.  He reported his mood has been "better," which was congruent with his affect.  His thought process was goal directed.  No abnormal thought content was present.  The Veteran denied current suicidal or homicidal ideation.  No delusions were present.  He was oriented to person, place and time.  His memory appeared intact.  The Veteran denied engaging in ritualistic behaviors.  His insight and judgment were good.  Psychological testing supported the conclusion the Veteran experienced moderate to severe levels of symptoms related to PTSD and had mild to moderate impairment in his social and occupational functioning.  

It was reported the Veteran was easily startled and hypervigilant.  He experienced problems with anger, concentration and sleep.  He avoided other people and crowded places.  He had a foreshortened sense of the future and felt detached from others and numb to his own emotions.  He reported experiencing nightmares and flashbacks, and frequently had traumatic memories.  The diagnosed were PTSD, chronic, moderate, with associated depression, and alcohol dependence, in sustained full remission.  The Global Assessment of Functioning score was 55, indicating a moderate level of symptoms and mild impairment in social and occupational functioning.  

In June 2008, the Veteran asserted his mood had been fairly good the last couple of months.  He felt his medications were working OK.  He reported episodic nightmares and intrusive thoughts.  He said his sleep was variable, from poor to fairly good.  On mental status evaluation, he was cooperative and organized, but had minimal elaboration.  His thought form was fairly linear.  His mood was "fairly good" and his affect was constricted.  The assessments were depression and PTSD.  

In September 2008, the Veteran was noted to be pleasant and cooperative.  He was alert and oriented.  The Veteran reported that his physician had increased his Zoloft to 100 mg. on his last visit, and he thought there had been a slight improvement in his mood, but saw no difference in concentration, memory, focus or energy.  His grooming and hygiene were neat and clean.  His sleep was fair.  The Veteran related he had experienced several losses and had been dealing with it as best he could.  He rated his depression at 5-6/10 and his anxiety at 3/10.  The diagnoses were depression, moderate, and PTSD.  

In October 2008, the Veteran's spouse wrote that she had been with the Veteran for 15 years.  She noted he was a good-hearted person, but had been trying to deal with the effects of Vietnam on his own, and in all the wrong ways.  

When seen in January 2009, the Veteran stated his mood had been pretty depressed, essentially since his previous visit.  It was noted his mood was not good then.  He said he had been feeling unmotivated and uninterested.  He denied hopelessness and suicidal ideation.  He claimed his nightmares had been more active and distressing, and his sleep had been poor.  The Veteran was noted to be depressed, but not suicidal.  His PTSD symptoms were said to be worsened.  The assessments were PTSD and depression.  His medications were adjusted, the Zoloft was increased, zolpidem was decreased, and he was started on a low dose of quetiapine for sleep and nightmares.  

The Veteran was again afforded a VA psychiatric examination on May 17, 2010.  He reported increasing difficulty relating to anyone other than his spouse.  He described a rising ineffectiveness in his interpersonal dealings in general, characterized by irritable reactions, resulting in yelling, cursing and threatening.  The Veteran stated the net effect of his was further social withdrawal.  He noted the dissolution of two close friendships since his previous VA psychiatric examination.  He maintained that he had been working part-time, but that for the previous six months, he had not worked at all.  He attributed this to interpersonal difficulties, more than the economy.  He claimed he simply found it increasingly difficult in the previous two years to interact with customers and provide quality service.  Thus, he had experienced a decrease in business.  

The Veteran asserted his symptoms had worsened.  He alleged it took longer to recover from the impact of nightmares and intrusive memories.  He reported greater sensitivity to negative reactions from others, and dwelling on the circumstances of them for longer periods.  His leisure functioning was significantly compromised, relating he derived no pleasure from previous interests, and he had not cultivated new ones.  He added he was more depressed and hopeless.  The Veteran maintained that in the previous month, he had experienced repeated and disturbing recall and dreams of stressful military experiences, detachment from others, emotional numbness, a foreshortened sense of the future, sleep disturbance, irritability, difficulty concentrating, hypervigilance and an exaggerated startle response.  He insisted these symptoms had caused clinically significant distress in social, leisure and vocational functioning.

The examiner summarized the Veteran's VA clinic visits.  In April 2009, the Veteran was noted to be preoccupied with the "relative brevity and fragility of life," as well as by continuing nightmares and intrusive thoughts of his combat experiences.  It was noted that the Veteran's dosage was again increased in June 2009, in response to reported depression.  Additional medication was added in November 2009 and in March 2010, it was stated there appeared to have been a positive effect on the Veteran's mood, motivation, intrusive thoughts and nightmares/sleep.

In addition to suicidal ideation, the Veteran reported other symptoms of depression in the last two weeks, including sadness, pessimism, concerns over past failures, feelings of guilt, tearfulness, agitation, loss of interest, feelings of worthlessness, loss of energy, decreased sleep, irritability, difficulty concentrating and fatigue.  The examiner noted the Veteran had appropriate hygiene and grooming.  It was apparent from the mental status evaluation and the quality of his responses to the examiner's questions that the Veteran was alert and completely oriented, and capable of accurate reality testing.  While he acknowledged suicidal ideation, he denied having any plan or intent to harm himself.  He also denied homicidal ideation, and no symptoms of a psychosis were apparent or reported.  The diagnoses were PTSD, chronic and major depressive disorder, recurrent, severe, without psychotic features.  The Global Assessment of Functioning score was 50.  

The examiner commented the Veteran experienced an array of symptoms on a regular basis.  He had frequent suicidal ideation, although without a plan or intent to harm himself.  Despite increases in psychotropic medications, the Veteran had exhibited difficulty sustaining functioning in social, leisure and vocational areas of life, with particularly significant decompensation in the social and vocational arena.  The Veteran described a rising ineffectiveness in his interpersonal dealings and cited the dissolution of two friendships.  

The Veteran and his attorney assert that a rating in excess of 50 percent is warranted prior to May 17, 2010.  In an April 2013 statement, the Veteran's attorney argued that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiens in most areas such as work, school, family relations, judgement, thinking, and mood.  

In February 2015, the Veteran's attorney submitted a private evaluation report by Dr. Little, Ph.D., dated in February 2015.  Dr. Little indicated in the report that the Veteran had been referred for psychological consultation and clinical evaluation.  The entire claims folder was reviewed and the Veteran was interviewed by telephone for four hours.  Dr. Little concluded that it was more likely than not that the Veteran had experienced severe depression which he suggested the Veteran had likely developed secondary to his PTSD since the Veteran first entered treatment in 2006 and the PTSD has basically gotten worse over the years with treatment.  Dr. Little concluded that the Veteran appeared to meet the standard of severe impairment in social relationships since 2006 and severe occupational and social impairment since 2008 or 2009.  Dr. Little opined that the Veteran met the criteria for a 100 percent rating since 2008 since the Veteran had not worked, had experienced unstable relationships, and had reported increasing levels of depression, social isolation, and hopelessness.  

As noted above, a 50 percent rating was assigned to the service-connected PTSD based upon a disability picture that more closely resembles a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships prior to May 17, 2010 due to symptoms including depressed mood, suicidal ideation, sleep impairment, and nightmares.  

The VA examiner who conducted the April 2008 VA psychiatric examination concluded that the service-connected PTSD more closely approximated a level of moderate social and occupational impairment.  The GAF score was 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). indicating a moderate level of symptoms and mild impairment in social and occupational functioning.  See DSM-IV.  The examination report indicates that psychological testing supported the conclusion the Veteran experienced moderate to severe levels of symptoms related to PTSD and had mild to moderate impairment in his social and occupational functioning.  The April 2008 VA examination report indicates that the Veteran's PTSD symptoms included easy startle response, hypervigilance, problems with anger, concentration and sleep, avoiding other people and crowded places, a foreshortened sense of the future, feelings of detachment from others, numbness to his own emotions, nightmares, flashbacks, and traumatic memories.  The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating for the time period in question.  

The weight of the evidence shows that prior to May 17, 2010, the service-connected PTSD has not been shown to cause deficiencies in most areas of work, school, family relations, judgment, thinking, or mood, or an inability to maintain effective social and work relationships.

While it is true, as his representative argues, that the Veteran had problems at several jobs and was unable to grow the company he owned and operated, the fact remains that the April 2008 VA psychiatric examination demonstrated the Veteran was then working full time and got along well with his only employee.  His work-related problems were in the past.  The occupational impairment due to the PTSD was characterized as moderate.  The May 2010 VA examination report indicates that the Veteran reported that he had not worked at all in the past six months.  However, in a July 2014 TDIU application, the Veteran indicated that he last worked full time in May 2011.  The weight of the evidence shows that the PTSD negatively impacted the Veteran's ability to work by causing moderate occupational impairment, but he was able to work fulltime for most of the time period of prior to May 17, 2010.  

The evidence shows that the PTSD symptoms negatively the Veteran's marital relationships and his ability to establish friendships.  However, the Veteran was still in a martial relationship prior to May 17, 2010.  In April 2008, he described the marriage as good and he did not have significant problems with his relationship since he stopped drinking and was on anti-depressant medication.  The Veteran had infrequent contact with his son and the relationship was distant.  The Veteran reported having three or four friends outside of his family.  He reported having limited social contacts other than with his family, but acknowledged he maintained contact with about four other veterans and did some socializing with friends.  As noted above, the April 2008 VA examiner concluded that the PTSD caused moderate social impairment.  

There is evidence of a deficiency in mood since the Veteran has depressed mood and he is taking anti-depressant medications.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  The VA treatment records and examination reports do not document such deficiencies in thinking or judgment.  The weight the evidence shows that the effects of the PTSD does not result in deficiencies in most areas to warrant assignment of a rating in excess of 50 percent for the time period under consideration.  

VA outpatient treatment records dated in January 2009 indicate that the Veteran stated his mood had been pretty depressed, essentially since his previous visit.  It was noted his mood was not good then.  He said he had been feeling unmotivated and uninterested.  He denied hopelessness and suicidal ideation.  He claimed his nightmares had been more active and distressing, and his sleep had been poor.  His PTSD symptoms were said to be worsened.  The assessments were PTSD and depression.  His medications were adjusted, the Zoloft was increased, zolpidem was decreased, and he was started on a low dose of quetiapine for sleep and nightmares.  

The Board notes that although the VA treatment records dated in January 2009 show that the Veteran reported that his PTSD symptoms had worsened and his anti-depressant medications were increased, the first clinical assessment of increased severity of the PTSD was upon the May 2010 VA examination when the VA examiner assessed the PTSD as severe and assigned a GAF score of 50.  The May 2010 VA examination report also indicated that psychological testing indicated that the Veteran scored in the severe range on several tests (Beck Anxiety Inventory, Beck Depression Inventroy-2, and Beck Hopelessness scale).  The MCMI-3 showed an elevated PTSD scale and depression scale.  

Prior to May 17, 2010, the date of examination, the weight of the evidence demonstrated that the PTSD was moderate in severity, caused moderate occupational and social impairment, and more closely approximated social and occupational impairment with reduced reliability and productivity.  VA outpatient treatment records dated in January 2009 show that the Veteran's symptoms had worsened and adjustments were made to his medication regimen.  An additional medication was added in November 2009.  However, a March 2010 VA treatment record (as documented in the May 2010 VA examination report) indicates that there had been a positive effect on his mood, motivation, intrusive thoughts and nightmares/sleep.  VA treatment records dated in 2009 and 2010 do not establish an increase in severity of the overall level of impairment due to the PTSD.  

The fact remains that the findings recorded on the May 17, 2010 VA psychiatric examination provided the basis for the 70 percent evaluation that was assigned.  The Veteran's representative argues that this examination merely reflected a more accurate portrayal of the severity of the Veteran's disability picture.  As noted above, the examiner summarized some of the VA clinic records.  The Board concedes that the Veteran's medications were increased in 2008 and 2009, but the most recent visit prior to the May 2010 examination demonstrated there had been a positive effect on the Veteran's symptoms, including his mood, motivation, intrusive thoughts and sleep.  The Veteran did report increasing problems in his marriage and that he had not worked for six months.  However, the Veteran was still in a martial relationship at that time.  In the July 2014 TDIU application, the Veteran reported that he was able to work fulltime until May 2011.  

As noted, in a private evaluation report dated in February 2015, Dr. Little, Ph.D., concluded that it was more likely than not that the Veteran had experienced severe depression as secondary to his PTSD since he first entered treatment in 2006 and the PTSD had basically gotten worse over the years with treatment.  Dr. Little concluded that the Veteran appeared to meet the standard of severe impairment in social relationships since 2006 and severe occupational and social impairment since 2008 or 2009.  Dr. Little opined that the Veteran met the criteria for a 100 percent rating since 2008 since the Veteran has not worked, has unstable relationships, and reports increasing levels of depression, social isolation, and hopelessness.  

The Board finds that the VA treatment records dated from 2008 to 2010 and the VA examination reports dated in April 2008 and May 2010 are more probative than the February 2015 evaluation report by Dr. Little.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Dr. Little indicated that he had reviewed the claims folder but he does not make specific reference to the findings in the VA treatment records or the April 2008 VA examination report.  He does not comment on the VA examiner's conclusion that the PTSD caused moderate social and occupational impairment upon examination in April 2008.  Dr. Little also does not address that the Veteran's symptoms improved when he was placed on medication and when his anti-depressant medication was increased.  

The VA treatment records and VA examination reports document the Veteran's own report of symptoms during the time period in question.  The VA examination reports dated in April 2008 and May 2010 also document an evaluation of the Veteran during the time period in question, not 7 years later.  For these reasons, the Board finds the VA treatment records and examination reports dated from 2008 to 2010 are more probative and outweigh the report by Dr. Little. 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the U.S. Court of Appeals for the Federal Circuit explained that evaluation under the relevant regulation is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  See Vazquez-Claudio, supra.  However, in the context of determining whether a disability evaluation is warranted, regulations require not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Thus, it requires an ultimate factual conclusion as to Veteran's level of impairment in "most areas."

Here, as finder of fact, the Board concludes that the Veteran's psychiatric symptomatology did not so impact his social and occupational functioning prior to May 2010 that it could be concluded that there were deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

As noted, the Veteran's PTSD clearly caused a number of problems, and some of his symptoms could be argued to have fallen into the 70 percent category.  However, it is also important to remember that many of the symptoms that are enumerated as consistent with the 70 percent rating are also components of a 50 percent rating, such as disturbances in mood.  As such, while the Veteran clearly had trouble with work prior to May 2010, the fact remains that a 50 percent rating specifically contemplates occupational impairment.  As noted, the Veteran even reported on a TDIU form in 2014 that he had worked fulltime until 2011.  There is also some suggestion that the Veteran had an assistant at work with whom he got along as well as several friends outside of work and his wife.  This would also suggest a level of social functioning that did not rise to the level of social impairment contemplated with a 70 percent rating which assumes symptoms akin to an inability to establish or maintain effective relationships. 

Also as noted, the Veteran was not found to have problems with his thinking.

As described, the evidence does not show that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas.

To the extent that the Veteran asserts that he had experienced suicidal ideation prior to 2010, he has repeatedly denied any current suicidal ideation in numerous medical settings prior to 2010.  For example, in a January 2008 VA medical note, the Veteran specifically denied any suicidal ideation.  Likewise, at his April 2008 PTSD examination, the Veteran specifically denied any current homicidal or suicidal ideation or gestures.  The examiner did not that the Veteran at times reported fleeting homicidal, though never with any plan or intention to carry out the thoughts.

However, to the extent that the Veteran believes that a mere suicidal ideation is sufficient to mandate the assignment of a 70 percent rating, it is well-settled that isolated instances of a particular symptom do not justify a higher rating because, when rating mental disorders, the Board must consider "the frequency, severity, and duration of psychiatric symptoms." 38 C.F.R. § 4.126(a); Vasquez-Claudio v. Shinseki, 713 F.3d at 117.  Here, as discussed, the Board as finder of fact does not find any isolated report of suicidal ideation is sufficient to establish deficiencies in most areas.

As described, the Board finds that the record does not show the Veteran manifested impairment due to the PTSD that equals or more nearly approximates the criteria for a 70 percent evaluation prior to May 17, 2010.    

While the effective date for the 70 percent rating was assigned as of the date of the examination, such is consistent with effective dates for the Board which generally are assigned as of the date entitlement was shown.  While it has been argued that entitlement occurred earlier than May 2010, the fact is that the evidence of record does not make it factually ascertainable prior to that time that the Veteran met the criteria for a 70 percent rating for his PTSD.

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the time period in question.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The evidence shows that the PTSD does not cause total social and occupational impairment.  The Veteran is isolated socially, but the evidence shows that the Veteran has relationships with his spouse and he had some friends prior to May 17, 2010.  He was able to obtain medical treatment at VA facilities and interact with the health care providers.  He also was able to maintain employment on a part-time or fulltime basis for most of the time period prior to May 17, 2010.  

The Board finds that the weight of the evidence shows that the PTSD more nearly approximates the criteria for a 50 percent evaluation prior to May 17, 2010.  The preponderance of the evidence weighs against the claim for a schedular rating in excess of 50 percent prior to May 17, 2010, and the claim is denied.

3.  Extraschedular Consideration

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b). 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.



ORDER

An initial evaluation in excess of 50 percent for PTSD, prior to May 17, 2010, is denied.


REMAND

The Board previously remanded the issue of entitlement to TDIU in an August 2012 rating decision for adjudication consistent with  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board noted that the Veteran had reported at his May 2010 VA examination that he had been unable to work for the past six months because of his PTSD.  Accordingly the Board concluded that a claim for TDIU has been raised by the record.  

Since that time, it is unclear that the directed development has been accomplished so the issue is being remanded once again.

Accordingly, the case is REMANDED for the following actions: 

Adjudicate the TDIU claim.  If denied, the Veteran and his representative should be provided with a supplemental statement of the case addressing the TDIU issue and including notice of the applicable law and regulations pertaining to entitlement to TDIU.  The Veteran and his representative should be afforded the appropriate opportunity to respond to the supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


